Hill, O. J.
The prosecutor, while sitting in his house at night, was shot at through a crack in the window and séverely wounded by one-of two men, both of whom fled immediately after the shooting. The shooting was done with a shotgun, one shot being fired. It had been raining, and tracks of two men were found near the window, and these tracks were clearly and positively identified by several peculiarities as having been made by the shoes of the defendants, and they led from the house where the shooting occurred directly to the homes of the accused. In the house of one of the accused a double-barreled gun was found, with one barrel, apparently recently fired, empty. The accused were -seen together about dark, with guns, going towards the house where the shooting took place, and shortly after the shooting two men were seen walking rapidly from the house, though not identified as the accused. The accused were also seen near the house about the time of the shooting. Held, in the absence of complaint of any error of law, the verdict of guilty, under this evidence, will not be disturbed.

Judgment affirmed.

Indictment for assault with intent to murder; from Columbia superior court—Judge H. C. Hammond. March 29, 1913.
J. B. Burnside, A. K. Forney, for plaintiffs in error,
cited: McDaniel y. State, 53 Ga. 253; Shannon v. State, 57 Ga. 482; Ballew y. State, 99 Ga. 195; Cummings Y. State, 110 Ga. 293; Laws v. State, 114 Ga. 10; Patton v. State, 117 Ga. 235; Lindsey Y. State, 9 Ga. App. 299 (3); King v. State, 86 Ga. 355; Penal Code (1910), § 1010.
A. L. Franldin, solicitor-general, John M. Graham, contra,
cited Gregory Y. State, 80 Ga. 269.